Citation Nr: 0827399	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  02-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of injury to the left arm, Muscle Group V, 
prior to September 11, 2006, and an initial rating higher 
than 20 percent thereafter.  

2.  Entitlement to a disability rating higher than 10 percent 
for a laparotomy scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1967 to May 
1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2002, May 2003, March 2007, and April 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a September 1996 rating decision, the RO awarded service 
connection for a laparotomy scar, and assigned a zero percent 
disability rating (noncompensable).  The veteran sought an 
increased rating in October 2000.  In a January 2002 rating 
decision, in relevant part, the RO denied a compensable 
rating for the laparotomy scar.  The veteran appealed for a 
higher disability rating for the laparotomy scar - meaning 
the current severity of this disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In addition, following an administrative review, the RO in a 
May 2003 rating decision, in relevant part, granted service 
connection for residuals of injury to the left arm, Muscle 
Group V, and assigned a zero percent disability 
rating (noncompensable).  The basis for the RO's action was a 
finding of clear and unmistakable error in a February 1971 
rating decision in failing to grant service connection for 
the disability at that time.  Accordingly, the effective date 
for service connection and the initial rating was the day 
following the veteran's separation from service - i.e., May 
29, 1969.  In March 2004, in response, the veteran filed a 
notice of disagreement (NOD) requesting a higher initial 
rating for his left arm disability.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
rating initially assigned for a disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

In December 2005, the Board remanded the case for further 
procedural and evidentiary development.  

Pursuant to additional evidence received, a March 2007 rating 
decision increased the rating for the left arm disability to 
20 percent, retroactive to September 11, 2006, although the 
RO continued to deny a compensable (i.e., higher than zero 
percent disabling) rating effective for the period from May 
29, 1969 to September 10, 2006.  

In October 2007, the Board remanded the appeal to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In that same decision, the 
Board also denied higher initial disability ratings for a 
left thigh disability, degenerative joint disease of the 
lumbar spine with intermittent leg sensory symptoms, and 
residuals of injury to the right elbow.  Thus, those issues 
are no longer before the Board.

Subsequently, in an April 2008 rating decision, the RO 
partially granted his appeal for an increased rating for a 
laparotomy scar, raising his disability rating from zero 
percent disabling to 10 percent disabling.  Since this 
increase did not constitute a full grant of the benefits 
sought, and the veteran has not withdrawn the appeal, the 
claim for a higher rating remains before the Board.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (A veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  As well, the AMC issued an April 2008 
supplemental statement of the case (SSOC) continuing to deny 
the claim for a higher initial rating for residuals of injury 
to Muscle Group V of his left arm, and returned the file to 
the Board for further appellate review.  

However, as will be explained, the issues concerning an 
increased rating for a laparotomy scar and a higher initial 
rating for residuals of injury to the left arm, Muscle Group 
V, must again be remanded to the RO via the AMC in 
Washington, DC.  



REMAND

The Board previously remanded these claims in December 2005 
and again in October 2007; however, because the AMC failed to 
comply with the directives of those remands pertaining to a 
VA examination, these claims must be remanded yet again.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's prior October 
2007 remand directive insofar as providing a more adequate 
and thorough VA examination and opinion for the claims at 
issue.  38 U.S.C.A. § 5103A(d) (West 2002).  The remand will 
again be via the AMC.

As mentioned, an April 2008 rating decision partially granted 
his appeal for an increased rating for a laparotomy scar, 
raising his disability rating from zero percent disabling to 
10 percent disabling for the period on appeal - i.e., 
effective from the date of receipt of his claim for an 
increased evaluation, on October 5, 2000.  Significantly, 
though, 38 C.F.R. § 4.118 (2007), Diagnostic Code 7801, may 
yet be applicable, allowing the veteran the possibility of an 
even higher rating (up to 40 percent disabling) for his scar, 
depending upon the results of further necessary examination 
of the scar.  Consequently, the claim for a higher rating for 
a laparatomy scar is still on appeal, as the maximum 
schedular rating has not been assigned.  See AB, supra.  

In the October 2007 remand, in relevant part, the Board 
requested that the veteran be scheduled for a VA compensation 
examination to ascertain the severity of his left arm 
disability and his laparotomy scar.  

With respect to the left arm disability, the AMC did not 
comply by obtaining an adequate VA examination.  The February 
2008 VA examination that was ordered by the AMC was deficient 
because it failed to include a neurological examination, as 
per the specific directive of the October 2007 remand.  
Unfortunately, the AMC did not comply with this aspect of the 
remand.  See Stegall, 11 Vet. App. 268.  Indeed, only an 
orthopedic examination of the residuals of the injury to the 
left arm, Muscle Group V, was performed.  The veteran, 
through his representative, has also specifically noted that 
there is no indication he was examined by a neurologist.  See 
his July 2008 informal hearing presentation.  It remains 
necessary for the AMC to order neurological testing of the 
left arm in order for a proper assessment of the veteran's 
left arm disability.

It is also necessary for a neurological examiner to offer an 
opinion, as has already been offered by the February 2008 
orthopedic examiner, on whether the impairment that led to 
the December 2006 left cubital tunnel surgery was related to 
the in-service shrapnel injury.  Indeed, as noted in the 
October 2007 Board remand, the medical evidence shows that 
the veteran has complained of numbness in his left arm, 
particularly after sleeping, on occasion since 1972.  A VA 
examiner in May 2005 stated that that symptom was mostly 
positional, but also indicated that cubital tunnel signs were 
mildly positive on the left.  Similar symptoms were also 
noted by a VA examiner in September 2006.  Although a VA 
compensation examiner in September 2006 noted few abnormal 
clinical findings regarding the veteran's left arm, the 
record indicates that the veteran underwent left cubital 
tunnel surgery in December 2006.  Because the record does not 
indicate whether the impairment that led to the December 2006 
surgery was related to the service-connected left arm 
disability as a result of the in-service shrapnel injury, the 
Board believes that a medical opinion by a neurological 
examiner is necessary on that point to properly evaluate the 
service-connected disability.  Therefore, the veteran must be 
scheduled for VA neurological examination of the injury to 
Muscle Group V of the left arm, to comply with the Board's 
prior remand instructions.  See Stegall, 11 Vet. App. at 270.

With respect to the laparotomy scar, the AMC again did not 
comply by obtaining an adequate VA examination.  The October 
2007 Board remand specifically directed the examiner to 
report  the following specific clinical findings regarding 
the veteran's laparotomy scar: 1) the total area of the scar 
in square inches; 2) whether there is any associated 
underlying soft tissue damage; 3) whether the scar is tender; 
4) whether the scar is adherent to the underlying tissue; 5) 
whether the scar is elevated or depressed on palpation; and 
6) whether the scar causes limited motion.  All of the 
requested findings were, and are still, necessary for 
evaluating the disability under the revised rating criteria.  

However, the February 2008 VA examination that was ordered by 
the AMC was deficient in several respects.  The examination 
failed to:  1) measure the total area of the scar in either 
square inches as specifically directed, or even square 
centimeters; 2) expressly state whether the scar is 
characterized as "deep" (associated with underlying soft 
tissue damage) or "superficial" (not associated with 
underlying soft tissue damage); and 3) expressly state 
whether the scar limits motion of the arm.  Short of a 
physical assessment of the scar on these specific items by a 
medical examiner, there is no feasible way for the Board to 
accurately consider the possibility of an even higher 
disability rating for the scar under Diagnostic Code 7801.  
Indeed, the February 2008 VA examiner only provided lengths 
of portions of the scar, rather than stating measurements of 
total area of the scar in square centimeters or square 
inches.  The examiner also did not clearly note whether the 
scar caused the veteran to suffer any limitation of motion.

Therefore, the veteran must be scheduled for another VA 
examination for his laparatomy scar to comply with the 
Board's prior remand instructions.  See Stegall, 11 Vet. App. 
at 270.

Also, during the pendency of this appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to require 
more specific guidance as to how to substantiate a claim for 
an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). So corrective notice should be sent to the 
veteran to comply with this recent precedent case, for the 
claim for an increased rating for his service-connected 
laparotomy scar.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Provide the veteran corrective VCAA notice for 
an increased rating for his service-connected 
laparotomy scar, consistent with the recently 
articulated requirements of Vazquez-Flores, 22 Vet. 
App. 37.  In that regard, notify the veteran that 
to substantiate his claim for a higher rating, he 
must provide, or ask VA to obtain, medical or lay 
evidence showing a worsening or increase in 
severity of this disability and the effect that 
worsening has on his employment and daily life. 
Examples of the types of medical and lay evidence 
that he may submit should also be included.

The letter should indicate that a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from zero 
percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the 
symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life.

It should also provide notice with respect to the 
requirements of 38 C.F.R. § 4.118, as amended 
effective August 30, 2002, as well as the version 
of the regulation in effect prior to that date, 
which provides rating criteria for skin 
disabilities.

2.  Schedule the veteran for a VA skin examination 
to determine the current severity of his laparotomy 
scar.  The claim file, including a complete copy of 
this remand, the prior October 2007 remand, and a 
copy of the February 2008 VA compensation 
examination report, must be made available to the 
designated examiner for a review of the veteran's 
pertinent medical history.  All necessary testing 
and evaluation should be completed.  The 
examination report should set forth all objective 
findings regarding this service-connected 
disability.  

The veteran is hereby advised that failure to 
report for his scheduled VA examination, without 
good cause, may have adverse consequences on his 
claim.   See 38 C.F.R. § 3.655 (2007).

In examining the scar, the examiner should 
specifically measure and indicate the total area of 
the scar in square centimeters or square inches.  
Indicate to the examiner that merely providing the 
length or width of the scar, or portions of the 
scar will not suffice, as total area of the scar in 
square centimeters or inches is needed.  

The examiner should also specifically assess and 
state:
A.	whether the scar is associated with underlying 
soft tissue damage (i.e., "deep" scar) or 
instead is not associated with underlying soft 
tissue damage (i.e., "superficial" scar); 
and 
B.	whether the scar causes limited motion of the 
arm, or a portion of the arm.

3.  Schedule the veteran for a neurological 
examination to evaluate the current severity of 
residuals of the injury to his left arm, Muscle 
Group V.  The claims file, including a complete 
copy of this remand, the prior October 2007 remand, 
and a copy of the February 2008 VA compensation 
examination report, must be made available to the 
designated examiner for a review of the veteran's 
pertinent medical history.  All necessary testing 
and evaluation should be completed.  The 
examination report should set forth all objective 
findings regarding this service-connected 
disability and any other left arm condition.  

The veteran is hereby advised that failure to 
report for his scheduled VA examination, without 
good cause, may have adverse consequences on his 
claim.  See 38 C.F.R. § 3.655 (2007).

The examiner should indicate whether the veteran's 
injury to Muscle Group V is best characterized as 
"slight," "moderate," "moderately severe," or 
"severe," supporting that assessment with 
reference to appropriate findings.  

In examining the disability, the examiner should 
note that the veteran underwent left cubital tunnel 
surgery in December 2006.  Further, based on a 
physical examination and comprehensive review of 
the claims file, the examiner is asked to indicate 
whether it is at least as likely as not (50 percent 
or more probable) that any of the left arm 
disability manifestations that led to the veteran's 
left cubital tunnel surgery were related to his in-
service shrapnel injury of his left arm.  

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for 
and against a conclusion is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale for the 
opinion, whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinions, please expressly indicate this and 
discuss why this is not possible or feasible.  

4.  Upon completion of the examinations, review the 
examiners' reports to ensure their compliance with 
the Board's directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Take any needed corrective 
action.  

5.  Then readjudicate the claims at issue in light 
of the additional evidence obtained since the April 
2008 supplemental statement of the case (SSOC).  
The readjudication must include consideration of 
the revised rating criteria for the skin under 38 
C.F.R. § 4.118, as amended effective August 30, 
2002, as well as the regulation in effect prior to 
that date, for the applicable periods of the 
appeal.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, send him and 
his representative another SSOC and give them an 
opportunity to respond to it before returning the 
file to the Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



